Name: Commission Regulation (EEC) No 2054/90 of 18 July 1990 amending Regulation (EEC) No 1788/90 introducing a countervailing charge on fresh lemons originating in Argentina
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 187/46 Official Journal of the European Communities 19. 7. 90 COMMISSION REGULATION (EEC) No 2054/90 of 18 July 1990 amending Regulation (EEC) No 1788/90 introducing a countervailing charge on fresh lemons originating in Argentina duced in application of Article 25 of that Regulation is amended ; whereas if those conditions are taken into consideration, the countervailing charge on the import of fresh lemons originating in Argentina must be altered, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 193/90 (2), and in particular the first subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1788/90 ('), as last amended by Regulation (EEC) No 1992/90 (4), introduced a countervailing charge on fresh lemons origi ­ nating in Argentina ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro Article 1 In Article 1 of amended Regulation (EEC) No 1788/90 ' 17,14' ECU is hereby replaced by '13,04' ECU. Article 2 This Regulation shall enter into force on 19 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 118, 2a. 5 . 1972, p. 1 . (2) OJ No L 199, 11 . 5. 1990, p. 43. 0 OJ No L 163, 29. 6. 1990, p. 56. O OJ No L 179, 12. 7. 1990, p. 35.